The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  May 6, 2021

                                2021COA64

No. 20CA1524, People in Interest of S.M. & E.M. — Juvenile

Court — Dependency and Neglect — Termination of the Parent-

Child Legal Relationship; Civil Procedure — Relief from

Judgment or Order

     A division of the court of appeals concludes, for the first time,

that the proper procedure for addressing an allegation of racial bias

against a judicial officer that becomes known while the case is on

appeal is a limited remand and further proceedings under C.R.C.P.

60(b).
COLORADO COURT OF APPEALS                                        2021COA64


Court of Appeals No. 20CA1524
Arapahoe County District Court No. 19JV563
Honorable Natalie T. Chase, Judge


The People of the State of Colorado,

Appellee,

In the Interest of S.M. and E.M., Children,

and Concerning E.R. and M.M.,

Appellant.


                        ORDER FOR LIMITED REMAND

                                 Division III
                         Opinion by JUDGE FREYRE
                       Furman and Johnson, JJ., concur

                            Announced May 6, 2021


Ronald A. Carl, City Attorney, Jordan C. Lewis, Assistant City Attorney,
Aurora, Colorado, for Appellee

Alison A. Bettenberg, Sheena R. Knight, Guardians Ad Litem

Katayoun A. Donnelly, Office of Respondent Parents’ Counsel, Denver,
Colorado, for Respondent-Appellant E.R.

Chelsea A. Carr, Office of Respondent Parents’ Counsel, Patrick R. Henson,
Office of Respondent Parents’ Counsel, Denver, Colorado, for Respondent-
Appellant M.M.
¶1    In this direct appeal of a judgment terminating the parental

 rights of parents E.R. (father) and M.M. (mother), counsel for father

 (by written motion) and counsel for mother (at oral argument and

 followed by a written motion, which we grant) request that the

 judgment be reversed and that the case be remanded to the juvenile

 court for a new termination hearing “before a qualified judicial

 officer.” The appellants base their request on the public censure of

 Judge Natalie T. Chase, who presided over the proceedings in their

 case, and on father’s Hispanic heritage and mother’s ethno-religious

 affiliation. See In re Chase, 2021 CO 23, ¶ 7 (concluding Judge

 Chase violated C.J.C. 2.3, which prohibits a judge from manifesting

 bias or prejudice based on race or ethnicity by word or action).

¶2    The Department and GAL respond that “the conduct of Judge

 Chase contained in the public censure may be the basis for a

 Motion for Disqualification under C.R.C.P. 97 for violations of

 C.J.C. Rule 2.11(A).” But they contend “that any determination

 regarding the disqualification of a judicial officer under C.R.C.P. 97

 is a fact and case specific determination that must be first raised in

 the trial court.” Alternatively, they request the opportunity file

 supplemental briefs. Because this issue arose after briefing was

                                    1
 complete, but before any opinion issued, we conclude that

 supplemental briefing on vacating the termination judgment would

 not assist us at this point. Instead, we conclude that the juvenile

 court must make findings of facts necessary to resolve the parents’

 allegations and that we, as an appellate court, cannot determine

 such facts. See Carousel Farms Meteropolitan Dist. v. Woodcrest

 Homes, Inc., 2019 CO 51, ¶ 18 (noting that trial courts make factual

 findings while appellate courts pronounce law).

¶3    In dependency and neglect cases, the United States Supreme

 Court has long recognized that “[b]ecause parents subject to

 termination proceedings are often poor, uneducated, or members of

 minority groups, such proceedings are often vulnerable to

 judgments based on cultural or class bias.” Santosky v. Kramer,

 455 U.S. 745, 763 (1982) (citation omitted); see also Kathryn L.

 Mercer, A Content Analysis of Judicial Decision-Making - How

 Judges Use the Primary Caretaker Standard to Make a Custody

 Determination, 5 Wm. & Mary J. Women & L. 1, 69 (1998) (“Studies

 reviewing how judges decide abuse and neglect terminations of

 parental rights find that racial and ethnic biases may influence a

 judge’s decision.”).

                                   2
¶4    In Chase, ¶ 2, the judge and the Colorado Commission on

 Judicial Discipline filed a stipulated resolution. In the stipulated

 resolution, the judge agreed with the Commission’s facts and

 conclusions that various statements the judge made on and off the

 bench had, among other things, “a significant negative effect on the

 public’s confidence in[,] integrity of[,] and respect for the judiciary,”

 and that the judge had “violated Canon Rule 2.3, which prohibits a

 judge from manifesting bias or prejudice based on race or ethnicity

 by word or action.” Id. at ¶ 3. The supreme court concluded that

 the stipulated resolution was supported by the record of the

 proceedings, publicly censured the judge, and accepted her

 resignation effective in forty-five days. Id. at ¶ 7.

¶5    Father and mother contend that Judge Chase’s decision to

 terminate their parental rights “can best be explained in light of the

 foregoing.” Because these contentions may provide a basis for relief

 from judgment, father and mother should raise them in a C.R.C.P.

 60(b) motion in the juvenile court and obtain a ruling from a

 judicial officer other than Judge Chase, to avoid any appearance of

 partiality, subject to further review in this court.



                                     3
¶6    Accordingly, we deny parents’ request to reverse the

 termination judgment, but we grant their request for a limited

 remand. On limited remand, parents must file their motions for

 relief from judgment, and a juvenile court judge, other than Judge

 Chase, shall conduct further proceedings relevant to the allegations

 raised in the C.R.C.P. 60(b) motion and enter findings of fact and

 conclusions of law.

¶7    The case is remanded to the juvenile court for the limited

 purpose of hearing and ruling upon the C.R.C.P. 60(b) motions,

 which shall be done with all due speed.

¶8    After the motion has been resolved, parents must immediately

 forward a certified copy of the district court’s order to this court,

 and the case will be recertified. The order entered will be made a

 part of the record on appeal. A supplemental record, consisting of

 the juvenile court record created on remand, including the juvenile

 court’s order, is due fourteen days after recertification. If any party

 wishes to supplement the record with transcripts of any hearings

 that occurred on remand, that party shall file a supplemental

 designation of transcripts with the juvenile court and this court

 within seven days of recertification. If supplemental transcripts are

                                     4
  designated, the complete supplemental record, including the court

  record will be due twenty-one days after the filing of the

  supplemental designation of transcripts.

¶9     Within fourteen days of the filing of the supplemental record,

  the parents, Department, and GAL may file supplemental briefs,

  each not to exceed 3,500 words, limited to addressing the juvenile

  court’s findings and conclusions on remand. Within fourteen days

  of any supplemental brief by a parent, any other party may file a

  supplemental response brief not to exceed 3500 words.

¶ 10   It is further ordered that parents must notify this court in

  writing of the status of the juvenile court proceedings if this matter

  is not concluded within twenty-eight days from the date of this

  order, and that the parents must do so every twenty-eight days

  thereafter until the juvenile court rules on the motion.

       JUDGE FURMAN and JUDGE JOHNSON concur.




                                     5